Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 1 of 9 PageID #: 14




         EXHIBIT 1
       Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 2 of 9 PageID #: 15




    • Un.eblc to send e-mail. Contact the sile administn~tor if the probl~m persists.
    • V""l)le to send e-mail. Contact Cle Site admll1istrator if Cle prcbl<>m   ·sts_._ __
                                                                            _ _..
                                                                              __             ___   _j
    You r StJbm isSion hes been saved.




Your for'm hss been submitted.

Click here tq 11rint this oag t_




 Complainant Identification Information
 Department Complaint Number:
 202028849
 1) Name:
 Tassy, Jean·Oa ude

    2) Telephone/Fax:


         Home Phone:
         (310 ) 670-6265
         Email:
         ~·Doo.corn
          Confirm Email:
         ~JCl ;,ss@:oshQQ   com




    3) Present Home Address:

        Phone' 1 31Q-67Q-6265
       Address'
       5 Brtdl• Path Drive
       Old W•stbury, NY 11568




                                                                                                    111
      Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 3 of 9 PageID #: 16
   4) Employment History:

      Fir$t Name: Jean-Claude
      Last N~me: Tassy
      Title< A - Safety Inspector
      Email: mtj~..:y,o hoo . com
      I am a eurrent or former federal employee: yes
      Series' GS - ~I Schedule
      Gracje, 12




   5 ) Name ~nd Address of Org~nizatlon Wher-e You Wortc:

      Office and Staff Symbol:
      N/A



6) Employment Status in Relation to this Complaint: Fonner Employee
                                                    Retired
Date ~st Employed at Oep.iirtment:
Fr iday, April 3, 2020
Date of Retirement:
Fri<lay, April 3, 2020
Certify These Statements as True:
Name of Complainant or ATTORNEY Representative :
Paul T. Shoemsker, ATTORNEY representative
Date:
Thursdlly, July 16, 2020




Designation Of Representative

   9) RepresentatiVe's Mailing Address:

      Firm/Organization: Greenfield Stain&. Senior~ LLP
      ts this • n Attorney?: Yes
      Employer {If Federal Agency): N/A
      Phone< 212-818-9 600 x914
      Fax: (212) 818-1264
      Address<
      600 Third Avenue
      New York:, NY 10016



10) Representative's Employer:
N/A
         Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 4 of 9 PageID #: 17
     11) llepresent<otive's Telephone/Fax:


          Telephone:
          ( 914) 2.55-2027
          Fax-:
          (212) 818-1264




12) Complainant's Signature:
Je<on-Cioude T055V
Today•s Date:
Thu,..doy, July 1~. 2020




Alleged Discriminatory Actions
13) Name and Address of Agency/office that took the action at inue:

  Office an<l
  Organizational
  Component:
  Feder"211 Avi~tion Administration
  Address:
  7150 1\epubllc Airport
  Suite 235
  F~rm i ngda le1   NY 11735


14) My complaint involvH nonselection for • PQ$ition: no

15) Bases of action

Rac:e:
Bl~ ck
Color:
Dark
National Origin:
Haidan

16- Mark below ONLY the daim(s) you believe were relied on to take the
actions described in 17-

1. Appointment/ Hire:
no
2. Assignment Of Duties:
no
3.• Awards:
no    Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 5 of 9 PageID #: 18
4. Conversion To Full-Time:
no
s. Disciplinerv Action:
D. Terminzatlon
6. Duty Hours:
no
7. Evaluatlon/AppralAI:
no
8. Examination/Test.:
no
10. Med ia~l Examination:
no
11. Pay Including Overtime:
no
12. Performance Evaluation/ Appraisal:
no
13. Promotion/Non-Selecdon:
no
15. Reasonable Accommodation - Disability:
no
16. ReiMtate.ment:
no
17. Religious Accommodation:
no
18. Retirement:
no
19. Sex Stereotyp;ng (LGBT- related discrimination only):
no
20. Telework:
no
21. Termination:
yes
22. Terms/Conditions Of Employment:
no
23. Time And Attendance:
no
24. Training:
no
.25. Other:
yes
17) Details of Action taken against you:
I was forted out of my job at the FAA af'tef I mede a formal oomp1alnt of disaimination. Managem~nt
(specifia~ lly, Er1k Anderson) thre(ltened to t~rmina te me and forced me out. I believe that
managQment took this aetlon ifl retaliation for my previous daim or discrimination (Cbse No. 201$-
28053-FM). Alter be;ng threatened, I retired in O<de< to avoid t.,....nation and possible loss ol my
pension. I Aled my previOus claim of discrimination In January of 2019. Thereafter 1 a;mtinued to
perform my JOb duties and conditions Improved a bit at first. In February of 2020, however, the DOT
made a determination of no discrimination. Shortly tf'letreafter, in Mardl, Mr. Anderson, Manager of the
Farmingdale FSDO, notified me of my "Proposed Removal, • claiming that I had made impropo:r
recordings In the o:fic:e and stating that my terminadon woukl be etrective no eatf6er than 30 days
      Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 6 of 9 PageID #: 19
from d'le date I received the nod«:. I contclcted my attorney and the uniOn representative and we
reviewed and diSCusSed the ~ttet" and made ~ffori:s to aVOid termination, but we reali'l.ed that •t was
futile and, in order to avoid furthet proceedings and possible loss of my pension, 1 filed my re:tJrement
papo_n!l on April 3. That was my last day of work. 1 had intended to continue worklnQ at the FAA ror
many more y ears, but was forced to r etire because of management's retaliation against ffl(!.
18) Wh:at remedial or CX>rTective action are you SM:king?:
Reinstatement, back pay, front pay, dam aoe:s for m ental and emotional distress, and attorneys' fees.




Counselor Contact
19) When did the most recent discriminatory event occur?:
Friday, AD<il 3, 2020
2.0) When did you first become aware of t he alleged di.K:rimlnation?:
Friday, Aoril 3, 2020
21 ) W hen did you contact an EEO counselor?:
Wednesday, May 6, 2020
22) I have discus.ed ALL a~ions raised with an EEO counse:Jor:

   23) Name and Telephone number of EEO Counselor:

      Name : Rita J.
      Last Name: Derrico-White
      Phone: 1 206·231·2047
      Email: d.t.i!.dcrriro-whitl~92:i



24) When did you receive your Notice of Right to File?:
Thur><Say, July 2, 2020
Full Name:
Jean-Claude i assy
Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 7 of 9 PageID #: 20




         EXHIBIT 2
    Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 8 of 9 PageID #: 21

0
u.s. o.pattmcnt of                   Ocpartmel'ltst Office of             cas. M;.Mbment Branch
TransportO'don                       Ch·il Rights                         2300 bat De\'On Avenvo. Suite 406
                                                                          De• rt•tntt. IL6001.8
Office ot the s.eret;~ry
OfT-



ACCEeTANCE

VIA I;:Lf;cTRONIC MAIL

August 20. 2020

Jean-Claude Tassy
r:/o Paul Shoemaker
Greenfield, Stein and Senior, L.LP
600 Third Aveouc
New Vorl<, NY 10016

Ref: DOT Collljllaint No.: 2020-2~849-FAA.O I 1

Dear Mr. Ta<Sy:


have raised claims of diJeriminalion         .nst
This is in further r<:fcrcnce to your complaint of discrimination electronicolly tiled on July 16, 2020. You
                                              !be Dc.J"''""cnt ofTransportation ( DOT), Federal Aviation
Administnnion (I'AA). ComplainU filed against the DOT arc~ in accordance with the I;qual
EmpiO)·mcnt Opportunity Commission's (EEOC) regulation, at 29 C. F.R. Part 1614, as amended. 2

Based on 11 thorough review of youroomplaint. lhc EEO couru;clor's report and related document.<. the
following claims have be<on ac<;cpted for investigation":

         Were you subjected to d.iscriminarion ha.cd on race (AJiicoo-Americon), color (block), national
         orig in (other), ond reprisul (prior EEO activity) whetl vn Apri1 3, 2 020, you were constructively
         discharged'!

         1
             The Oep:;Jrtmeo,l. rocf\'CS the ,;pa to dismiss aay claim. ('Jit the ~ complatot.. if lnfonnatioo OOtaiDCd dearing lhe
in••$jption reveals lbat e:rronoous or !abe lnf~ wu l)f't~nted in lbc Counselor's Report andfor fonnaJ <:ompl~int. such
dlst, lc.sally, the claim sbuuld not ha\'e beco ueccptcd fot' .Wvcfiri;ation and ac.Uudieati(Wl.
         1 Tholiqual F.mpioym<ot Cl!>portuaity Commis$ioo proridcd .............. cWd Ajlril6.
EEO_..... ~ p<OC<SXd ODd« tbe (X)V11).19 poadonrie. " " - ....XW lhe followio&-
                                                                                                    2020,"""""""" f'a!cnl

hnp$:1/www.cxoc..g.O\ proct'Sdns·i ttformatJon-an ~partjc:s- fe<kn1~C"SSinJ;-4:tndcr·29<tt-pan~ 1614 as il rna)' hl\'t
iroplicoadons re&Jrdiog your F-F..O complaint and applicable timct'rames.
         3 1'be Ocpann'ltnl rcsnvcs the tiablto dismiss aoy c laim. or the eolin: com-pbint. if informarioo obutiocd during: the
invcsciplWa reveals dw a .JOik:OUS or fabc b:d'cwnmioa. w-.s ~ ia tbc Coun$elor"s R.cpgrt .Vor fOGI:IOLI ~i.._ .soda
dw, leplly. lhe obim tboold.,.. bo>o< boa>    _,...s    for ia~ aododjod!earioa. Jflbc -81'ioo;, DOt~
after ISO dilys from the fillac ofyour EEO QO!Tq)lt.int, )'OU hive ate rig,hl to rcqu~ a bearin; before al'l EEOC Administrative
Joogo. P""""'' 1029 c.>.R.. § 1614. 108.
   Case 2:21-cv-00577-BMC Document 1-3 Filed 02/03/21 Page 9 of 9 PageID #: 22

lf)'OU object to lhe anicuJat.iun ofthe claims, )'OO may submit a "'rittcn Slatemcnt for inclusion in ahe
adminiStrative file. 'J'he·statemenl may be submitted to Jockic Lewis Ul jackie.1ewi~lfiklot.SO\',

Your complaint meets the definition of a mixed """' COIJll>laint. The EEOC Keaularion at 29 C.F.R. §
1614.302(d)(1) ,..,quires the Ocpanmeotto od\ise you as follows upon the acceptanCe ofa mixed case
complaint:

       Ifa final •llt!lCY decision is not iSS<Jed on your complaint within 120 days of the dale: of filing of
       the mixed ease complaint. you may appeal the mauet to the Merit Systems Protection llootd at any
       timethereo~er, as specified at 5 c.r..R. 1201.1S4(b)(2), or you may file u civil action.,. specified
       at 29 C.F.R. § 1614.31 O(Jl), but not both.

If you wisb to enpgc in ~);() Alternate Dispute Ke$Oiution {ADR), ple>.<e conlaet Rita E. Smith, FAA,
ADR Coordinator, by telephone at 404- 30S-S258. Porticipation in this process is voluntary for both
parties. Upon receipt of your request to participate in AO~ you will be contacted by a mediulion
coordinator ifmanagement ag~<:es to extend an niTer of I; EO ADR mediation.

The investigator as>igned to your complaint will contao1 you directly to make every effort to ensure that
your complaint is appropriately aJld fairly invesl.igatcd. If you have any questions regarding dliS mutter,
pJca.111e C(lntact Jackie: Lewis at 202-366-1914 or by electronic maiIat juclcic.lewis(u)dot gov.


Since~ly,

                     OfS"!Uolty $'cne.d lw
  A NGELA            AHGUA    r"""'    WIIU.ti\MS
                     ~ 20'lO.Q!LJ'
  WILUAMS            1J:315d) <Wr1S


Anucltt Williams, Chic:f
Case M&nagemem Branch
l;qual Employment Complaints and lnvcstigarions Division
Dcpattmenlal Office ofChil Rights

Enclosure
«::    AS0-9
       AGC-100

Jean-Ciuude Ta<sy
VIA ELECTRONIC MAl!.




                                                       2
